Citation Nr: 1440258	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO. 08-39 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel
INTRODUCTION

The Veteran had active service from April 1974 to April 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a careful review of the evidence of record, the Board has determined that further development of the claim is needed.  The Veteran claims that his currently diagnosed bilateral hearing loss and tinnitus are related to his military service.  He asserts that his disabilities are the result of in-service noise exposure to small arms, artillery fire, and missiles. 

The Veteran underwent VA examination in April 2007, August 2007, and July 2011 to assess the nature and etiology of his hearing loss and tinnitus.  The audiometric examinations revealed bilateral hearing loss as defined by VA regulations, and the examiners provided an opinion essentially that the Veteran's hearing loss and tinnitus were not due to his military service.  See 38 C.F.R. § 3.385 (2013).  However, the Board finds that the three VA opinions are inadequate and do not provide a sufficient basis upon which to decide the claims.

Specifically, all three VA examiners opined that the Veteran's hearing loss was less likely as not caused by or a result of acoustic trauma sustained in the military because his hearing was normal at the time of separation.  Additionally, the April and August 2007 examiners opined that the Veteran's tinnitus was not likely caused by or related to in-service noise exposure because he did not complain of tinnitus during service and his symptoms began after separation.
Initially, the Court has held that the absence of evidence of a hearing loss disability in service is not fatal to a Veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The Court has also held that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  While the Veteran did deny hearing loss at the time of separation, this alone is not a sufficient rationale for a negative nexus opinion.  Further, the examiners provide no rationale to support their conclusion that hearing loss and tinnitus that manifests after service is not caused or related to in-service noise exposure.  As the examiners did not provide any rationale for their conclusions, their opinions are inadequate for VA purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).

Because of the deficiencies with the VA opinions, there is no adequate medical opinion of record that addresses whether there is any relationship between the Veteran's active military service and his current bilateral hearing loss and tinnitus.  Thus, a new medical opinion is necessary to make a determination in this case. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Accordingly, the RO or the AMC must obtain an adequate medical opinion from a qualified clinician prior to any further adjudication of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from the Phoenix, Arizona VAMC and any associated outpatient clinics from April 2013 to the present.  Any attempts to obtain these records should be documented.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The claims file, including a copy of this remand, should be reviewed by the examiner prior to examination.  Any medically indicated tests should be conducted.  After review of all of the evidence, including the June 2014 hearing testimony, the examiner is asked to opine as to the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed bilateral hearing loss was caused by or is otherwise related to his military service?

(b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed tinnitus loss was caused by or is otherwise related to his military service?

A complete and full rationale explaining the basis for the requested opinions must be provided.  The examiner must not rely solely on the absence of hearing loss or tinnitus in service as a basis for the opinion.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and re-adjudicate the Veteran's claims.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



